Government contract. Upon a stipulation filed by tlie parties, in which, it was stated, in addition to other things, that
2. During negotiations leading up to the execution of the letter contract, insurance coverage was discussed between plaintiff and the contracting officer and plaintiff was advised to include no amount for insurance in its bid. The formal contract, when reduced to writing and executed by the parties, contained provisions holding the plaintiff responsible for all materials incorporated in the work until completion of the contract. Neither the contracting officer nor plaintiff noticed these provisions until June 18, 1943. When they were called to plaintiff’s attention, it immediately placed insurance in the name of the plaintiff and the United States and paid the premiums due thereon. It then advised the contracting officer of the inclusion of these articles and requested that a change order be issued compensating it for the cost of insurance or that an amendment to the contract be issued which would delete Articles 10 and 16 from the contract. No action thereon was taken by the contracting officer during the life of the contract. Plaintiff here sues to recover the amount of the insurance premiums.
Upon the plaintiff’s offer to compromise, which was accepted by the defendant, and upon the stipulation filed by the parties, and upon a report of a commissioner of the court recommending judgment in the agreed amount, it was ordered that judgment be entered in favor of the plaintiff in the sum of $9,250.